Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 28, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151298 & (18)                                                                                    Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 151298
                                                                   COA: 324718
                                                                   Berrien CC: 00-003135-FY
  BOBBY GENE GRIFFIN,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the January 29, 2015
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion for summary disposition is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 28, 2016
         a0620
                                                                              Clerk